Citation Nr: 0413800	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-15 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to June 1954.  This matter comes to the Board of 
Veteran's Appeals (Board) on appeal from a June 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On his Form 9, the veteran 
requested a Decision Review Officer conference at the RO.  In 
December 2002, he cancelled this request.


FINDINGS OF FACT

A hearing loss in either ear was not manifested in service; 
sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and there 
is no competent evidence relating the veteran's current 
hearing loss disability to service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the requirements of 
the VCAA are met.
The claim was considered on the merits, and the veteran was 
provided a copy of the decision denying his claim.  The RO 
provided notification of the VCAA in April 2001 (prior to the 
rating decision at issue).  The veteran was informed of the 
evidence needed to substantiate his claim by an April 2001 
letter, the June 2002 rating decision, an October 2002 
Statement of the Case (SOC), and an October 2003 Supplemental 
Statement of the Case (SSOC).  In these communications, he 
was informed of the basis for the denial of his claim, of his 
and VA's respective duties with regard to claim development, 
and of all regulations pertinent to his claim.  While the 
April 2001 letter did not specifically advise him to submit 
everything he has pertinent to his claim, it did advise him 
to submit any medical or lay evidence that the claimed 
disability was related to service (in essence, at this point, 
that is everything pertinent to the claim, as that is the 
remaining threshold requirement that must be satisfied).  He 
was also advised to identify any further sources of 
information, and to either provide releases for VA to obtain 
pertinent treatment records or to himself arrange for such 
records to be submitted.  He was advised that evidence 
received within a year would be considered; everything 
received to date has been considered.

Regarding the duty to assist, the RO requested the veteran's 
service medical records in April 2001 and was advised that a 
fire at the National Personnel Records Center (NPRC) 
destroyed his service medical records and medical and dental 
records from the Office of the Surgeon General.  Hence, the 
VA has a heightened "duty to assist."  The RO has met this 
duty by additionally requesting in June 2001 the sick morning 
reports for the HQ & HQ Co 6th Armd Div, Ft. Leonard Wood, 
MO.  Ultimately, the RO was advised that no alternate source 
information regarding the veteran was available.  The RO 
issued a formal finding in May 2002 stating that "all 
reasonable efforts to obtain the needed service records or 
other federal records have been exhausted and it is 
determined that further efforts are futile."  

The record includes a copy of the veteran's 1954 service 
separation examination report and Amarillo VAMC outpatient 
treatment records.  There is no indication that any pertinent 
VA records remain outstanding and the veteran has not 
informed VA of any pertinent private medical records that are 
outstanding.  

In claims for disability compensation the VCAA requires VA to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, the veteran 
underwent VA examinations in October 2000 and August 2002, 
but failed, without demonstration of good cause, to report 
for another examination scheduled in February 2003.  The duty 
to assist and duty to notify provisions of the VCAA are 
fulfilled.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.  

II.	Factual Background

The veteran's DD 214 reflects that he operated heavy 
equipment in service.  It does not show any medals or 
citations that connote combat.  The veteran's service medical 
records were apparently destroyed in the fire at NPRC and 
exhaustive attempts to develop evidence from alternative 
sources has proven fruitless.  The report of a January 1954 
separation examination showed normal hearing in both ears 
(15/15 whispered voice).  

Post service medical records include VAMC treatment records 
from April 2000 to March 2001 and from June 2001 to August 
2001.  The report of an October 2000 VA audiological 
evaluation notes that the veteran complained of decreased 
hearing sensitivity and tinnitus, as well as a history of 
noise exposure.  The examiner noted that puretone thresholds 
revealed normal to severe sensorineural hearing loss in both 
ears.  

An August 2001 audiological evaluation revealed that puretone 
air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
100
100
LEFT
20
20
60
75
75

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 60 percent in the left ear.  
The diagnosis was normal to severe sensorineural hearing loss 
with fair to poor speech recognition in both ears.  It was 
also noted that the veteran's claims file was not reviewed in 
conjunction with the evaluation.  

Another examination was scheduled in February 2003, but the 
veteran failed to report.  
III.	Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss (an organic 
disease of the nervous system) becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The criteria for disability due to impaired hearing may be 
met in any of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385.  

Where a veteran fails to report for a required examination in 
connection with an original claim for compensation benefits, 
the claim shall be decided on the evidence of record. 38 
C.F.R. § 3.655(b)

IV. Analysis

The available service records do not show that the veteran 
had a hearing loss during service.  On June 1954 examination 
for service separation, the veteran's ears were normal, and 
whispered voice testing was 15/15, bilaterally.  The earliest 
medical evidence of hearing loss of record is the report of 
an October 2000 VA audiological evaluation.  From the time of 
separation until 2000, an interval spanning more than four 
decades, there is no medical evidence indicating any 
complaints or findings indicative of hearing loss.  Although 
the veteran asserts that he has had hearing problem since 
1960, there is no clinical evidence supporting this 
assertion.  Consequently, there is no basis in the record for 
finding that hearing loss became manifest during service (and 
has persisted) or that sensorineural hearing loss became 
manifest to a compensable degree in the first postservice 
year (and may be presumed to have been incurred in service).  

Service connection may nevertheless be established if it is 
shown that the current hearing loss disability (which is 
amply confirmed by official audiometry) is related to an 
event, i.e., injury or disease in service.  As the record 
reflects that the veteran operated heavy machinery in 
service, it may be recognized that he was exposed to noise 
trauma in service.  What then remains to be established is 
the matter of a nexus between the current hearing loss 
disability and the noise trauma exposure in service.  The 
veteran has presented no evidence of such nexus, nor has he 
identified any source where such evidence could be obtained.  
The VA audiological evaluations of record do not include 
comment by the examiner regarding the etiology of the 
veteran's hearing loss.  The RO attempted to assist the 
veteran in this matter by arranging for another VA 
audiological evaluation to determine the etiology of his 
hearing loss disability.  The veteran failed to report for 
such examination (scheduled in February 2003) and has not 
alleged any good cause for doing so.  The veteran was 
specifically advised that a VA examination to obtain a 
medical opinion regarding any relationship between noise 
exposure in service and a current bilateral hearing loss was 
necessary.  A SSOC informed him that service connection for 
bilateral hearing loss could not be established because there 
was no medical evidence to support his claim that the 
disability was incurred as a result of active military 
service.  He was further informed that if he wished to report 
for a VA examination he should notify the RO.  He has not 
responded.  All correspondence from the RO to the veteran was 
sent to him at his last known address, and has not been 
returned as undeliverable.  The duty to assist a veteran in 
substantiating his claim is not a one-way street. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Regulation provides that when a veteran fails to report for 
an examination scheduled in connection with an original 
compensation claim, the claim will be decided based on the 
evidence of record.  38 C.F.R. § 3.655.  Here the evidence of 
record does not show nexus between the disability claimed and 
service, which is a threshold requirement for establishing 
service connection.  Because he is a layperson, the veteran 
may not establish nexus by his own opinion.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



